Name: Commission Regulation (EEC) No 3044/80 of 20 November 1980 adjusting the amounts of the variable components determined by Regulation (EEC) No 2760/80 determining the amounts of the variable component and additional duties applicable from 1 November to 31 December 1980 inclusive on the importation into the Community of goods covered by Regulation (EEC) No 1059/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 80 No L 321/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3044/80 of 20 November 1980 adjusting the amounts of the variable components determined by Regulation (EEC) No 2760/80 determining the amounts of the variable component and additional duties applicable from 1 November to 31 December 1980 inclusive on the importation into the Community of goods covered by Regulation (EEC) No 1059/69 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( 1), as last amended by Regulation (EEC) No 152/78 (2), and in particular Articles 6 and 8 thereof, Whereas in Regulation (EEC) No 2760/80 of 23 October 1980 (3) the Commission has determined the amounts of the variable components applicable from 1 November to 31 December 1980 inclusive on the importation into the Community of goods covered by Council Regulation (EEC) No 1059/69; whereas, owing to an error in calculation, incorrect amounts were fixed for the goods in the manufacture of which milk products are considered as having been used; whereas, therefore, this error should be corrected ; Whereas, as regards certain basic products specified in Article 2 of Regulation (EEC) No 1059/69, the averages, as calculated for the period comprising the months of August and September 1980 and the first 10 days of October 1980, for cif prices (excluding special cif prices), or, as the case may be, free-at-frontier prices , used in fixing the levies applicable to each such basic product, should be rectified as follows : Milk products (in ECU/100) kg) Skimmed-milk powder Whole milk powder Butter All Member States 64-092 71109 100-977 Whereas it is appropriate, in order to simplify matters, to publish anew the variable components that are not affected by the abovementioned modifications, f 1) OJ No L 141 , 12. 6 . 1969, p. 1 . ( 2) OJ No L 23 , 28 . 1 . 1978 , p. 1 . (3) OJ No L 289, 31 . 10. 1980, p. 1 . No L 321/2 Official Journal of the European Communities 27. 1 1 . 80 HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2760/80 is replaced by Annex I hereto. Aritcle 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1980. For the Commission Ã tienne DAVIGNON Member of the Commission 27. 11 . 80 Official Journal of the European Communities No L 321/3 BILAG I  ANHANG I  ANNEX 1  ANNEXE I  ALLEGATO I  BIJLAGE I f 1) Variable elementer (pr. 100 kg nettovagt), der skal anvendes ved indfÃ ¸rsel til FÃ ¦llesskabet til og med 31. december 1980 Bewegliche TeilbetrÃ ¤ge (pro 100 kg Eigengewicht) bei der Einfuhr in die Gemeinschaft, anwendbar bis einschlieÃ lich 31 . Dezember 1980 Variable components (per 100 kg net weight) to be levied up to and including 31 December 1980 on importation into the Community Elements mobiles (par 100 kg poids net) applicables jusqu'au 31 dÃ ©cembre 1980 inclus, Ã l'importation dans la CommunautÃ © Elementi mobili (per 100 kg peso netto) all'importazione nella ComunitÃ validi al 31 dicembre 1980 incluso Variabele elementen (per 100 kg nettogewicht) bij invoer in de Gemeenschap te heffen tot en met 31 december 1980 (') I dette bilag er de modvÃ ¦rdier, der angives i national valuta, svarende til belÃ ¸b i ECU , kun vejledende. In diesem Anhang erfolgen die den BetrÃ ¤gen in ECU entsprechenden Wertangaben in den nationalen WÃ ¤hrungen nur zur Information. The equivalents in the national currencies of the amounts shown in ECU are given in the Annex for guidance only. Dans cette annexe, les Ã ©quivalences en monnaies nationales des montants en Ã cus ne sont donnÃ ©es qu'Ã titre d'information. Il cambio, nelle monete nazionali , degli importi espressi in ECU Ã ¨ dato solamente a titolo informa ­ tivo in questo allegato. In deze bijlage is de gelijkwaardigheid van de bedragen in Ecu, uitgedrukt in nationale muntwaarde, slechts bij wijze van toelichting. No L 321 / 4 Official journal of the European Communities 27 . 1 1. 80 P os it io n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta rif fa T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ei nfÃ ¼ hre nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  St ato me mb ro im po rta tor e  Inv oe ren de Li d-S taa t EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lgi Ã « EB /B fr. /1 OO kg D an m ar k Dk r./ 1O O kg D eu ts ch la nd DM /1 00 kg Fr an ce FF /1 00 kg Ir el an d £I rl /1 00 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd F1. /1 00 kg U ni te d K in gd om £/ 10 0 kg 17 .0 4 B I I I I I I 17 .0 4 B II I I I I I I \ \ 17 .0 4 C 26 ,7 0 1 08 2, 00 20 6, 21 73 ,4 7 15 6, 11 17 ,6 03 30 91 3 1 08 2, 00 74 ,6 0 16 ,5 18 17 .0 4 D I a) 12 ,3 2 49 9, 00 95 ,1 5 33 ,9 0 72 ,0 4 8, 12 2 14 26 4 49 9, 00 34 ,4 2 7, 62 2 17 .0 4 D Ib ) 1 I l I l I l I l 17 .0 4 D Ib )2 1, 27 51 ,5 0 9, 81 3, 49 7, 43 0, 83 7 1 4 7 0 51 ,5 0 3, 55 0, 78 6 17 .0 4 D Ib )3 aa ) 1, 77 71 ,5 0 13 ,6 7 4, 87 10 ,3 5 1, 16 7 2 04 9 71 ,5 0 4, 95 1, 09 5 17 .0 4 D Ib )3 bb ) 2, 84 11 5, 00 21 ,9 3 7, 81 16 ,6 1 1, 87 2 3 28 8 11 5, 00 7, 93 1, 75 7 17 .0 4 D Ib )4 1, 78 72 ,0 0 13 ,7 5 4, 90 10 ,4 1 1, 17 4 2 06 1 72 ,0 0 4, 97 1, 10 1 17 .0 4 D Ib )5 \ I l I l I l I I 17 .0 4 D Ib )6 I l \ I l I l I l I I 17 .0 4 D Ib )7 \ \ I l I l | | 17 .0 4 D Ib )8 I l I l I l I I 17 .0 4 D II a) 37 ,9 9 1 53 9, 50 29 3, 41 10 4, 54 22 2, 13 25 ,0 46 43 98 4 1 53 9, 50 10 6, 14 23 ,5 03 17 .0 4 D II b) 1 29 ,6 6 1 20 2, 00 22 9, 07 81 ,6 2 17 3, 42 19 ,5 54 34 34 0 1 20 2, 00 82 ,8 7 18 ,3 49 17 .0 4 D II b) 2 29 ,9 2 1 21 2, 50 23 1, 08 82 ,3 3 17 4, 94 19 ,7 25 34 64 1 1 21 2, 50 83 ,5 9 18 ,5 10 17 .0 4 D II b) 3 20 ,7 3 84 0, 00 16 0, 11 57 ,0 4 12 1, 21 13 ,6 67 24 00 1 84 0, 00 57 ,9 2 12 ,8 25 17 .0 4 D II b) 4 7, 66 31 0, 50 59 ,1 6 21 ,0 8 44 ,7 9 5, 05 0 8 86 9 31 0, 50 21 ,4 0 4, 73 9 18 .0 6 A I I l I l I l I l I I 18 .0 6 A II \ \ \ I l 18 .0 6 A II I \ l I l I l I l I l 18 .0 6 B I 6, 34 25 7, 00 48 ,9 7 17 ,4 5 37 ,0 7 4, 18 0 7 34 0 25 7, 00 17 ,7 1 3, 92 2 18 .0 6 B II a) 32 ,2 5 1 30 6, 50 24 9, 08 88 ,7 4 18 8, 57 21 ,2 61 37 33 9 1 30 6, 50 90 ,1 0 19 ,9 52 18 .0 6 B II b) 49 ,5 9 2 00 9, 50 38 3, 00 13 6, 46 28 9, 95 32 ,6 93 57 41 5 2 00 9, 50 13 8, 55 30 ,6 79 18 .0 6 C I 36 ,7 3 1 48 8, 50 28 3, 68 10 1, 07 21 4, 76 24 ,2 15 4 2 52 6 1 48 8, 50 10 2, 62 22 ,7 23 18 .0 6 C II a) 1 l \ \ \ \ \ l 18 .0 6 C II a) 2 I I l l l l l I I 18 .0 6 C II b) 1 13 ,2 1 53 5, 00 10 2, 03 36 ,3 5 77 ,2 4 8, 70 9 15 2 9 4 53 5, 00 36 ,9 1 8, 17 2 18 .0 6 C II b) 2 20 ,4 4 82 8, 00 15 7, 87 56 ,2 5 11 9, 51 13 ,4 75 23 66 5 82 8, 00 57 ,1 1 12 ,6 45 Po si tio n T ar if hu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta rif fa T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ein fÃ ¼h ren de rM itg lie dst aat  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  Sta to me mb ro im po rta tor e  Inv oe ren de Lid -St aat EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lgi Ã « FB /B fr. /1 OO kg D an m ar k Dk r./ 10 0 kg D eu ts ch la nd DM /1 00 kg Fr an ce FF /1 00 kg Ir el an d £I rl/ 10 0 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl. /1 00 kg U ni te d Ki ng do m £/ 10 0 kg 18 .0 6 C II b) 3 29 ,3 5 1 18 9, 00 22 6, 68 80 ,7 6 17 1, 61 19 ,3 50 33 98 1 1 18 9, 00 82 ,0 0 18 ,1 58 18 .0 6 C II b) 4 38 ,0 1 1 54 0, 00 29 3, 56 10 4, 59 22 2, 24 25 ,0 59 44 00 8 1 54 0, 00 10 6, 20 23 ,5 15 18 .0 6 D Ia ) 52 ,4 3 2 12 4, 50 40 4, 94 14 4, 27 30 6, 56 34 ,5 66 60 70 3 2 12 4, 50 14 6, 48 32 ,4 36 18 .0 6 D Ib ) 52 ,4 3 2 12 4, 50 40 4, 94 14 4, 27 30 6, 56 34 ,5 66 60 70 3 2 12 4, 50 14 6, 48 32 ,4 36 18 .0 6 D II a) 1 20 ,6 8 83 8, 00 15 9, 72 56 ,9 1 12 0, 92 13 ,6 34 23 94 3 83 8, 00 57 ,7 8 12 ,7 94 18 .0 6 D II a) 2 20 ,6 8 83 8, 00 15 9, 72 56 ,9 1 12 0, 92 13 ,6 34 23 94 3 83 8, 00 57 ,7 8 12 ,7 94 18 .0 6 D II b) 1 12 2, 30 4 95 5, 50 94 4, 57 33 6, 54 71 5, 09 80 ,6 29 14 1 59 8 4 95 5, 50 34 1, 70 75 ,6 62 18 .0 6 D II b) 2 aa ) 46 ,4 4 1 88 1, 50 35 8, 67 12 7, 79 27 1, 53 30 ,6 16 53 76 8 1 88 1, 50 12 9, 75 28 ,7 31 18 .0 6 D II b) 2 bb ) 12 2, 30 4 95 5, 50 94 4, 57 33 6, 54 71 5, 09 80 ,6 29 14 1 59 8 4 95 5, 50 34 1, 70 75 ,66 2 ^ 18 .0 6 D II c) 1 RÃ © gi m e du n ° 21 .07 G VI Ã IX So m fo r ta ri fn um m er 21 .0 7 G V I til IX &lt; Re ge lun gi n Ta rif nu mm er 21 .07 G VI bis IX Ve de re re gi m e de ln .2 1. 07 G da VI a IX Re ge lin g va n po st 21 .0 7 G VI to tI X A s fo r ta ri ff nu m be r 21 .0 7 G V I to IX 18 .0 6 D II c) 2 RÃ © gi m e du n ° 21 .0 7 G VI Ã IX So m fo r ta ri fn um m er 21 .0 7 G V I til IX &lt; Re ge lun gi nT ari fnu mm er 21 .07 G VI bis IX Ve de re reg im e de ln .2 1. 07 G da VI a IX Re ge lin g va n po st 21 .0 7 G VI to tI X A s fo r ta ri ff nu m be r 21 .0 7 G V I to IX 19 .0 2 A I 13 ,8 4 56 1, 00 10 6, 89 38 ,0 8 80 ,9 2 9, 12 4 16 02 4 56 1, 00 38 ,6 7 8, 56 2 19 .0 2 A II 11 ,2 9 45 7, 50 87 ,2 0 31 ,0 7 66 ,0 1 7, 44 3 13 07 1 45 7, 50 31 ,5 4 6, 98 5 19 .0 2 B I 17 ,4 4 70 6, 50 13 4, 70 47 ,9 9 10 1, 97 11 ,4 98 20 19 2 70 6, 50 48 ,7 3 10 ,7 89 19 .0 2 B II a) 1 aa ) 2, 06 83 ,5 0 15 ,9 1 5, 67 12 ,0 4 1, 35 8 2 38 5 83 ,5 0 5, 76 1, 27 4 19 .0 2 B II a) 1 bb ) 11 I \ \ \ 19 .0 2 B II a) 1 bb )2 2 I l l i I l I I 19 .0 2 B II a) 2 aa ) 4, 12 16 7, 00 31 ,8 2 11 ,3 4 24 ,0 9 2, 71 6 4 77 0 16 7, 00 11 ,5 1 2, 54 9 19 .0 2 B II a) 2 bb ) 1, 23 50 ,0 0 9, 50 3, 38 7, 19 0, 81 1 1 42 4 50 ,0 0 3, 44 0, 76 1 27 . 11 . 80 Official Journal of the European Communities - No L 321 / 5 No L 321 / 6 Official Journal of the European Communities 27 . 11 . 80 P os it io n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta rif fa T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ein fÃ ¼h ren de rM itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  Sta to me mb ro im po rta tor e  Inv oe ren de Lid -St aat EC U /Ã  cu s/ 10 0 kg Be lgi qu e/ Be lg iÃ « EB /B fr. /1 OO kg D an m ar k Dk r./ 1O O kg D eu ts ch la nd DM /1 00 kg Fr an ce FF /1 00 kg Ir el an d £I rl/ 10 0 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd F1. /1 00 kg U ni te d Ki ng do m £/ 10 0 kg 19 .0 2 B II a) 3 aa ) 4, 77 19 3, 50 36 ,8 4 13 ,1 3 27 ,8 9 3, 14 5 5 52 3 19 3, 50 13 ,3 3 2, 95 1 19 .0 2 B II a) 3 bb ) 3, 37 13 6, 50 26 ,0 3 9, 27 19 ,7 0 2, 22 2 3 90 2 13 6, 50 9, 42 2, 08 5 19 .0 2 B II a) 4 aa ) 8, 89 36 0, 00 68 ,6 6 24 ,4 6 51 ,9 8 5, 86 1 10 29 3 36 0, 00 24 ,8 4 5, 50 0 19 .0 2 B II a) 4 bb ) 4, 23 17 1, 50 32 ,6 7 11 ,6 4 24 ,7 3 2, 78 9 4 8 9 7 17 1, 50 11 ,8 2 2, 61 7 19 .0 2 B II a) 5 aa ) 13 ,6 0 55 1, 00 10 5, 04 37 ,4 2 79 ,5 2 8, 96 6 15 74 6 55 1, 00 38 ,0 0 8, 41 4 19 .0 2 B II a) 5 bb ) 11 ,6 3 47 1, 00 89 ,8 2 32 ,0 0 68 ,0 0 7, 66 7 13 46 5 47 1, 00 32 ,4 9 7, 19 5 19. 02 BI Ia )6 aa) 8, 48 34 3, 50 65 ,4 9 23 ,3 3 49 ,5 8 5, 59 1 9 81 8 34 3, 50 23 ,6 9 5, 24 6 19 .0 2 B II a) 6 bb ) 11 ,6 3 47 1, 00 89 ,8 2 32 ,0 0 68 ,0 0 7, 66 7 13 4 6 5 47 1, 00 32 ,4 9 7, 19 5 19 .0 2 B II a) 7 11 ,7 0 47 4, 00 90 ,3 6 32 ,2 0 68 ,4 1 7, 71 3 13 54 6 47 4, 00 32 ,6 9 7, 23 8 19 .0 2 B II b) 1 15 ,8 1 64 0, 50 12 2, 11 43 ,5 1 92 ,4 4 10 ,4 23 18 30 5 64 0, 50 44 ,1 7 9, 78 1 19 .0 2 B II b) 2 42 ,3 1 1 71 4, 50 32 6, 78 11 6, 43 24 7, 39 27 ,8 94 48 98 6 1 71 4, 50 11 8, 21 26 ,1 76 19 .0 3 A 13 ,8 7 56 2, 00 10 7, 12 . 38 ,1 7 81 ,1 0 9, 14 4 16 0 5 9 56 2, 00 38 ,7 5 8, 58 1 19 .0 3 B I 13 ,8 7 56 2, 00 10 7, 12 38 ,1 7 81 ,1 0 9, 14 4 16 0 5 9 56 2, 00 38 ,7 5 8, 58 1 19 .0 3 B II 13 ,8 3 56 0, 50 10 6, 81 38 ,0 6 80 ,8 6 9, 11 8 16 01 2 56 0, 50 38 ,6 4 8, 55 6 19 .0 4 9, 97 40 4, 00 77 ,0 0 27 ,4 3 58 ,2 9 6, 57 3 11 54 3 40 4, 00 27 ,8 6 6, 16 8 19 .0 5 A 16 ,8 6 68 3, 00 13 0, 22 46 ,3 9 98 ,5 8 11 ,1 15 19 52 0 68 3, 00 47 ,1 1 10 ,4 31 19 .0 5 B 22 ,7 3 92 1, 00 17 5, 55 62 ,5 5 13 2, 90 14 ,9 85 26 3 1 7 92 1, 00 63 ,5 1 14 ,0 62 19 .0 5 C 19 ,2 8 78 1, 00 14 8, 91 53 ,0 5 11 2, 73 12 ,7 11 22 3 2 2 78 1, 00 53 ,8 7 11 ,9 28 19 .0 7 A 8, 41 34 1, 00 64 ,9 5 23 ,1 4 49 ,1 7 5, 54 4 9 73 7 34 1, 00 23 ,5 0 5, 20 3 19 .0 7 B 13 ,8 5 56 1, 00 10 6, 97 38 ,1 1 80 ,9 8 9, 13 1 16 03 5 56 1, 00 38 ,7 0 8, 56 8 19 .0 7 C 39 ,8 8 1 61 6, 00 30 8, 01 10 9, 74 23 3, 18 26 ,2 92 46 17 3 1 61 6, 00 11 1, 42 24 ,6 72 19 .0 7 D I 6, 18 25 0, 50 47 ,7 3 17 ,0 1 36 ,1 3 4, 07 4 7 15 5 25 0, 50 17 ,2 7 3, 82 3 19 .0 7 D II 10 ,9 6 44 4, 00 84 ,6 5 30 ,1 6 64 ,0 8 7, 22 6 12 68 9 44 4, 00 30 ,6 2 6, 78 1 19 .0 8 A I 4, 81 19 5, 00 37 ,1 5 13 ,2 4 28 ,1 2 3, 17 1 5 56 9 19 5, 00 13 ,4 4 2, 97 6 19 .0 8 A II 2, 33 94 ,5 0 18 ,0 0 6, 41 13 ,6 2 1, 53 6 2 69 8 94 ,5 0 6, 51 1, 44 1 19 .0 8 A II I I l l i l l \ l 19 .0 8 B I a) I I I I I l \ I \ I I I 19 .0 8 B Ib ) I I \ \ I I \ 19 .0 8 B II a) 4, 62 18 7, 00 35 ,6 8 12 ,7 1 27 ,0 1 3, 04 6 5 34 9 18 7, 00 12 ,9 1 2, 85 8 27 . 11 . 80 Official Journal of the European Communities No L 321 / 7 P os it io n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta rif fa T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ein fÃ ¼h ren de rM itg lie dst aat  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  Sta to me mb ro im po rta tor e  Inv oe ren de Lid -St aat EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « EB /B fr. /1 OO kg D an m ar k Dk r./ 1O O kg D eu ts ch la nd D M /1 00 kg Fr an ce FF /1 00 kg Ir el an d £I rl /1 00 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl. /1 00 kg U ni te d Ki ng do m £/ 10 0 kg 19 .0 8 B II b) i 3, 40 13 8, 00 26 ,2 6 9, 36 19 ,8 8 2, 24 2 3 93 6 13 8, 00 9, 50 2, 10 3 19 .0 8 B II b) 2 29 ,8 7 1 21 0, 50 23 0, 70 $2 ,1 9 17 4, 65 19 ,6 92 34 58 3 1 21 0, 50 83 ,4 5 18 ,4 79 19 .0 8 B il e ) 1 2, 91 11 8, 00 22 ,4 7 8, 01 17 ,0 1 1, 91 8 3 36 9 11 8, 00 8, 13 1, 80 0 19 .0 8 B II c) 2 29 ,3 8 1 19 0, 50 22 6, 91 80 ,8 5 17 1, 78 19 ,3 69 34 0 1 6 1 19 0, 50 82 ,0 9 18 ,1 76 19 .0 8 B II d) 1 2, 18 88 ,5 0 16 ,8 4 6, 00 12 ,7 5 1, 43 7 2 52 4 88 ,5 0 6, 09 1, 34 9 19 .0 8 B II d) 2 28 ,6 5 1 16 1, 00 22 1, 27 78 ,8 4 ' 16 7, 52 18 ,8 88 33 17 1 1 16 1, 00 80 ,0 5 17 ,7 25 19 .0 8 B III a) 1 8, 08 32 7, 50 62 ,4 0 22 ,2 3 47 ,2 4 5, 32 7 9 35 5 32 7, 50 22 ,5 7 4, 99 9 19 .0 8 B III a) 2 41 ,1 6 1 66 8, 00 31 7, 89 11 3, 26 24 0, 66 27 ,1 36 47 65 5 1 66 8, 00 11 5, 00 25 ,4 64 19 .0 8 B III b) 1 7, 35 29 8, 00 56 ,7 7 20 ,2 3 42 ,9 8 4, 84 6 8 5 1 0 29 8, 00 20 ,5 4 4, 54 7 19 .0 8 B III b) 2 33 ,8 2 1 37 0, 50 26 1, 20 93 ,0 6 19 7, 75 22 ,2 97 39 15 6 1 37 0, 50 94 ,4 9 20 ,9 23 19 .0 8 B III c) 1 6, 13 24 8, 50 47 ,3 4 16 ,8 7 35 ,8 4 4, 04 1 7 09 7 24 8, 50 17 ,1 3 3, 79 2 19 .0 8 B il l c) 2 31 ,1 1 1 26 0, 50 24 0, 27 85 ,6 1 18 1, 90 20 ,5 10 36 01 9 1 26 0, 50 86 ,9 2 19 ,2 47 19 .0 8 B IV a) 1 11 ,5 4 46 7, 50 89 ,1 3 31 ,7 6 67 ,4 7 7, 60 8 13 36 1 46 7, 50 32 ,2 4 7, 13 9 19 .0 8 B IV a) 2 29 ,1 8 1 18 2, 50 22 5, 37 80 ,3 0 17 0, 62 19 ,2 37 33 78 4 1 18 2, 50 81 ,5 3 18 ,0 52 19 .0 8 B IV b) 1 9, 66 39 1 ,5 0 74 ,6 1 26 ,5 8 56 ,4 8 6, 36 9 11 18 4 39 1 50 26 ,9 9 5, 97 6 19 .0 8 B IV b) 2 35 ,6 2 1 44 3, 50 27 5, 11 98 ,0 2 20 8, 27 23 ,4 83 41 24 0 1 44 3, 50 99 ,5 2 22 ,0 37 19 .0 8 B V a) 13 ,8 5 56 1, 00 10 6, 97 38 ,1 1 80 ,9 8 9, 13 1 16 03 5 56 1, 00 38 ,7 0 8, 56 8 19 .0 8 B V b) 12 ,2 1 49 4, 50 94 ,3 0 33 ,6 0 ' 71 ,3 9 8, 05 0 14 13 7 49 4, 50 ¢ 34 ,1 1 7, 55 4 21 .0 2 C II 9, 72 39 4, 00 75 ,0 7 26 ,7 5 56 ,8 3 6, 40 8 11 25 4 39 4, 00 27 ,1 6 6, 01 3 21 .0 2 D II 17 ,3 9 70 4, 50 13 4, 31 47 ,8 5 10 1, 68 11 ,4 65 20 13 4 70 4, 50 48 ,5 9 10 75 8 21 .0 6 A ll a) l \ I I I I | | I I 21 .0 6 A ll b) I l \ I I I I | | I I \ 21 .0 7 A I 7, 92 32 1, 00 61 ,1 7 21 ,7 9 46 ,3 1 5, 22 1 9 17 0 32 1, 00 22 ,1 3 4, 90 0 21 .0 7 A ll 22 ,7 3 92 1, 00 17 5, 55 62 ,5 5 13 2, 90 14 ,9 85 26 3 1 7 92 1, 00 63 ,5 1 14 ,0 62 21 .0 7 A II I 14 ,4 5 58 5, 50 11 1, 60 39 ,7 6 84 ,4 9 9, 52 6 16 7 3 0 58 5, 50 40 ,3 7 8, 94 0 21 .0 7 B I 5, 48 22 2, 00 42 ,3 2 15 ,0 8 32 ,0 4 3, 61 3 6 34 5 22 2, 00 15 ,3 1 3, 39 0 21 .0 7 B II a) 3, 40 13 8, 00 26 ,2 6 9, 36 19 ,8 8 2, 24 2 3 9 3 6 13 8, 00 9, 50 2, 10 3 21 .0 7 B II b) 9, 63 39 0, 00 74 ,3 8 26 ,5 0 56 ,3 1 6, 34 9 11 15 0 39 0, 00 26 ,9 1 5, 95 8 21 .0 7 C I 6, 34 25 7, 00 48 ,9 7 17 ,4 5 37 ,0 7 4, 18 0 7 34 0 25 7, 00 17 ,7 1 3, 92 2 P os it io n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta rif fa T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ei nfÃ ¼ hre nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  Sta to me mb ro im po rta tor e  Inv oe ren de Lid -St aat EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lgi Ã « FB /B fr. /1 OO kg D an m ar k Dk r./ 10 0 kg D eu ts ch la nd DM /1 00 kg Fr an ce FF /1 00 kg Ir el an d £I rl /1 00 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl. /1 00 kg U ni te d Ki ng do m £/ 10 0 kg 21 .0 7 C II a) 32 ,2 5 1 30 6, 50 24 9, 08 88 ,7 4 18 8, 57 21 ,2 61 37 3 3 9 1 30 6, 50 90 ,1 0 19 ,9 52 21 .0 7 C II b) 49 ,5 9 20 09 ,S O 38 3, 00 13 6, 46 28 9, 95 32 ,6 93 5 7 4 1 5 20 09 ,5 0 13 8, 55 30 ,6 79 21 .0 7 D Ia ) 1 68 ,0 4 27 57 ,0 0 52 5, 50 18 7, 23 39 7, 83 44 ,8 57 78 77 6 2 75 7, 00 19 0, 10 42 ,0 94 21 .0 7 D Ia )2 13 0, 01 5 26 8, 00 1 00 4, 11 35 7, 76 76 0, 17 85 ,7 12 15 0 52 4 5 26 8, 00 36 3, 24 80 ,4 32 21 .0 7 D Ib )1 6, 05 24 5, 00 46 ,7 3 16 ,6 5 35 ,3 7 3, 98 9 7 00 5 24 5, 00 16 ,9 0 3, 74 3 21 .0 7 D Ib )2 15 ,8 9 64 4, 00 12 2, 72 43 ,7 3 92 ,9 1 10 ,4 76 18 3 9 7 64 4, 00 44 ,4 0 9, 83 1 21 .0 7 D Ib )3 11 5, 56 4 68 2, 50 89 2, 51 31 7, 99 67 5, 68 76 ,1 85 13 3 79 4 4 68 2, 50 32 2, 86 71 ,4 92 21 .0 7 D II a) 1 75 ,6 0 3 06 3, 00 58 3, 89 20 8, 03 44 2, 03 49 ,8 41 87 52 9 3 06 3, 00 21 1, 22 46 ,7 71 21 .0 7 D 11 a) 2 10 9, 62 4 44 1, 50 84 6, 63 30 1, 65 64 0, 95 72 ,2 69 12 6 91 7 4 44 1, 50 30 6, 27 67 ,8 18 21 .0 7 D II a) 3 13 9, 86 5 66 7, 00 1 08 0, 19 38 4, 86 81 7, 76 92 ,2 06 16 1 92 9 5 66 7, 00 39 0, 76 86 ,5 26 21 .0 7 D II a) 4 20 0, 33 8 11 7, 00 1 54 7, 22 55 1, 26 1 17 1, 33 13 2, 07 2 23 1 94 0 8 11 7, 00 55 9, 70 12 3, 93 6 21 .0 7 D II b) 14 4, 45 5 85 3, 00 1 11 5, 64 39 7, 49 84 4, 60 95 ,2 32 16 7 24 3 5 85 3, 00 40 3, 58 89 36 5 21 .0 7 E 86 ,6 7 3 51 2, 00 66 9, 38 23 8, 49 50 6, 76 57 ,1 39 10 0 34 6 3'5 12 ,00 24 2, 15 53 ,6 19 21 .0 7 G Ia )2 aa ) 4, 62 18 7, 00 35 ,6 8 12 ,7 1 27 ,0 1 3, 04 6 5 34 9 18 7, 00 12 ,9 1 2, 85 8 21 .0 7 G 1a )2 bb ) 6, 92 28 0, 50 53 ,4 5 19 ,0 4 40 ,4 6 4, 56 2 8 01 2 28 0, 50 19 ,3 3 4, 28 1 21 .0 7 G Ia )2 cc ) , 9, 23 37 4, 00 71 ,2 9 25 ,4 0 53 ,9 7 6, 08 5 10 68 6 37 4, 00 25 ,7 9 5, 71 0 21 .0 7 G Ib ) 1 \ l \ \ l i 21 .0 7 G Ib )2 aa ) 4, 13 16 7, 50 31 ,9 0 11 ,3 6 24 ,1 5 2, 72 3 4 78 2 16 7, 50 11 ,5 4 2, 55 5 21 .0 7 G Ib )2 bb ) 6, 44 26 1, 00 49 ,7 4 17 ,7 2 37 ,6 5 4, 24 6 7 45 6 26 1, 00 17 ,9 9 3, 98 4 21 .0 7 G Ib )2 cc ) 8, 74 35 4, 00 67 ,5 0 24 ,0 5 51 ,1 0 5, 76 2 10 11 9 35 4, 00 24 ,4 2 5, 40 7 21 .0 7 G Ic ) 1 \ l I l l 21 .0 7 G Ic )2 aa ) 3, 40 13 8, 00 26 ,2 6 9, 36 19 ,8 8 2, 24 2 3 9 3 6 13 8, 00 9, 50 2, 10 3 21 .0 7 G Ic )2 bb ) 5, 71 23 1, 50 44 ,1 0 15 ,7 1 33 ,3 9 3, 76 4 6 61 1 23 1, 50 15 ,9 5 3 53 3 21 .0 7 G Ic )2 cc ) 7, 44 30 1, 50 57 ,4 6 20 ,4 7 43 ,5 0 4, 90 5 8 61 4 30 1, 50 20 ,7 9 4, 60 3 21 .0 7 G Id ) 1 \ l \ \ \ \ \ \ l 21 .0 7 G Id )2 aa ) 2, 43 98 ,5 0 18 ,7 7 , 6, 69 14 ,2 1 1, 60 2 2 81 3 98 ,5 0 6, 79 1, 50 3 21 .0 7 G Id )2 bb ) 4, 16 16 8, 50 32 ,1 3 11 ,4 5 24 ,3 2 2, 74 3 4 8 1 6 16 8, 50 11 ,6 2 2, 57 4 21 .0 7 G Ie ) 1 \ \ \ l \ l l I 21 .0 7 G Ie )2 I | I No L 321 / 8 Official Journal of the European Communities 27 . 11 . 80 P os it io n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ei nfÃ ¼ hre nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  Sta to me mb ro im po rta tor e  Inv oe ren de Lid -St aat EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « EB /B fr. /1 OO kg D an m ar k Dk r./ 10 0 kg D eu ts ch la nd DM /1 00 kg Fr an ce FF /1 00 kg Ir el an d £I rl /1 00 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl. /1 00 kg U ni te d Ki ng do m £/ 10 0 kg 21 .0 7 G 1f ) I I I I I 21 .0 7 G II a) 1 28 ,8 9 1 17 0, 50 22 3, 13 79 ,5 0 16 8, 92 19 ,0 46 33 44 9 1 17 0, 50 80 ,7 2 17 ,8 73 21 .0 7 G II a) 2 aa ) 33 ,5 1 1 35 8, 00 25 8, 81 92 ,2 1 19 5, 93 22 ,0 92 38 79 8 1 35 8, 00 93 ,6 2 20 ,7 31 21 .0 7 G II a) 2 bb ) 35 ,8 1 1 45 1, 00 27 6, 57 . 98 ,5 4 20 9, 38 23 ,6 08 41 4 6 0 1 45 1, 00 10 0, 05 22 ,1 54 21 .0 7 G II a) 2 cc ) 38 ,1 2 1 54 4, 50 29 4, 41 10 4, 90 22 2, 89 25 ,1 31 4 4 13 5 1 54 4, 50 10 6, 50 23 ,5 83 21 .0 7 G II b ) 1 28 ,2 1 1 14 3, 00 21 7, 88 77 ,6 3 16 4, 94 18 59 8 32 66 1 1 14 3, 00 78 ,8 2 17 ,4 52 21 .0 7 G II b) 2 aa ) 33 ,0 2 1 33 8, 00 25 5, 03 90 ,8 6 19 3, 07 21 ,7 69 38 23 0 1 33 8, 00 92 ,2 5 20 ,4 28 21 .0 7 G II b) 2 bb ) 35 ,3 3 1 43 1, 50 27 2, 87 97 ,2 2 20 6, 57 23 ,2 92 4 0 90 5 1 43 1, 50 98 ,7 1 21 ,8 57 21 .0 7 G II c) 1 27 ,6 7 1 12 1, 00 21 3, 71 76 ,1 4 16 1, 79 18 ,2 42 32 03 6 1 12 1, 00 77 ,3 1 17 ,1 18 21 .0 7 G II c) 2 aa ) 32 ,2 9 1 30 8, 50 24 9, 39 88 ,8 5 18 8, 80 21 ,2 88 37 38 5 1 30 8, 50 90 ,2 2 19 ,9 77 21 .0 7 G II c) 2 bb ) 34 ,0 2 1 37 8, 50 26 2, 75 93 ,6 1 19 8, 91 22 ,4 28 39 38 8 1 37 8, 50 95 ,0 5 21 ,0 47 2 1. 07 G II d) 1 26 ,7 0 1 08 2, 00 20 6, 21 73 ,4 7 15 6, 11 17 ,6 03 30 91 3 1 08 2, 00 74 ,6 0 16 ,5 18 21 .0 7 G II d) 2 30 ,7 4 1 24 5, 50 23 7, 42 84 ,5 9 17 9, 74 20 ,2 66 35 59 0 1 24 5, 50 85 ,8 8 19 ,0 18 21 .0 7 G II e) 25 ,2 4 1 02 2, 50 19 4, 94 69 ,4 5 14 7, 58 16 ,6 40 29 22 3 1 02 2, 50 70 ,5 2 15 ,6 15 21 .0 7 G III a) 1 57 ,7 8 2 34 1, 00 44 6, 26 15 9, 00 33 7, 18 4 38 ,0 93 66 89 7 2 34 1, 00 16 1, 43 35 ,7 46 21 .0 7 G III a) 2 aa ) 62 ,4 0 2 52 8, 50 48 1, 94 17 1, 71 36 4, 85 41 ,1 38 72 2 4 6 2 52 8, 50 17 4, 34 38 ,6 04 21 .0 7 G III a) 2 bb ) 64 ,7 0 2 62 1, 50 49 9, 70 17 8, 04 37 8, 30 42 ,6 55 74 90 9 2 62 1, 50 18 0, 77 40 ,0 27 21 .0 7 G III b) 1 57 ,1 0 2 31 3, 50 44 1, 00 15 7, 12 33 3, 86 37 ,6 44 66 11 0 2 31 3, 50 15 9, 53 35 ,3 25 21 .0 7 G III b) 2 61 ,9 1 2 50 8, 50 47 8, 15 17 0, 36 36 1, 99 40 ,8 15 71 6 7 9 2 50 8, 50 17 2, 97 38 ,3 01 21 .0 7 G III c) 1 56 ,5 6 2 29 2, 00 43 6, 83 15 5, 64 33 0, 71 37 ,2 88 65 48 5 2 29 2, 00 15 8, 02 34 ,9 91 21 .0 7 G III c) 2 , 60 ,6 0 2 45 5, 50 46 8, 04 16 6, 76 35 4, 33 39 ,9 52 70 16 2 2 45 5, 50 16 9, 31 37 ,4 91 21 .0 7 G III d) 1 55 ,5 9 2 25 2, 50 42 9, 34 15 2, 97 32 5, 03 36 ,6 49 64 36 2 2 25 2, 50 15 5, 31 34 ,3 91 21 .0 7 G III d) 2 57 ,3 2 2 32 2, 50 44 2, 70 15 7, 73 33 5, 15 37 ,7 89 66 3 6 5 2 32 2, 50 16 0, 15 35 ,4 62 21 .0 7 G III e) 54 ,8 6 2 22 3, 00 42 3, 70 15 0, 96 32 0, 77 36 ,1 68 63 5 1 6 2 22 3, 00 15 3, 27 33 ,9 40 21 .0 7 G IV a) 1 86 ,6 7 3 51 2, 00 66 9, 38 23 8, 49 50 6, 76 57 ,1 39 10 0 3 4 6 3 51 2, 00 24 2, 15 53 ,6 19 21 .0 7 G IV a) 2 91 ,2 9 3 69 9, 00 70 5, 07 25 1, 21 53 3, 77 60 ,1 85 10 5 69 5 3 69 9, 00 25 5, 06 56 ,4 77 21 .0 7 G IV b) 1 85 ,9 9 3 48 4, 00 66 4, 13 23 6, 62 50 2, 78 56 ,6 91 99 55 8 3 48 4, 00 24 0, 25 53 ,1 99 21 .0 7 G IV b) 2 88 ,9 6 3 60 4, 50 68 7, 07 24 4, 80 52 0, 15 58 ,6 49 10 2 99 7 3 60 4, 50 24 8, 55 55 03 6 21 .0 7 G IV c) 85 ,4 5 3 46 2, 50 65 9, 96 23 5, 14 49 9, 63 56 ,3 35 98 93 3 3 46 2, 50 23 8, 74 52 ,8 64 27 . 1 1. 80 Official Journal of the European Communities No L 321 / 9 Po si tio n T ar if hu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta rif fa T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ein fÃ ¼h ren de rM itg lie dst aat  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  Sta to me mb ro im po rta tor e  Inv oe ren de Lid -St aat EC U /Ã  cu s/ 10 0 kg Be lgi qu e/ Be lg iÃ « EB /B fr. /1 00 kg D an m ar k Dk r./ 1O O kg D eu ts ch la nd DM /1 00 kg Fr an ce FF /1 00 kg Ir el an d £I rl/ 10 0 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl. /1 00 kg U ni te d K in gd om £/ 10 0 kg 21 .0 7 G V a) 1 13 0, 01 5 26 8, 00 1 00 4, 11 35 7, 76 76 0, 17 85 ,7 12 15 0 52 4 5 26 8, 00 36 3, 24 80 ,4 32 21 .0 7 G V a )2 13 1, 16 5 31 4, 50 1 01 3, 00 36 0, 92 76 6, 89 86 ,4 70 15 1 85 6 5 31 4, 50 36 6, 45 81 ,1 43 21 .0 7 G V b) 12 9, 52 5 24 8, 00 1 00 0, 33 35 6, 41 75 7, 30 85 ,3 89 14 9 95 7 5 24 8, 00 36 1, 87 80 ,1 29 21 .0 7 G V I a) 1 11 0, 28 4 46 8, 50 85 1, 73 30 3, 46 64 4, 81 72 ,7 04 12 7 68 1 4 46 8, 50 30 8, 11 68 ,2 26 21 .0 7 G V I a) 2 11 4, 90 4 65 5, 50 88 7, 41 31 6, 18 67 1, 82 75 ,7 50 13 3 0 3 0 4 65 5, 50 32 1, 02 71 ,0 84 21 .0 7 G VI b) 1 10 9, 31 4 42 9, 00 84 4, 24 30 0, 79 63 9, 14 72 ,0 65 12 6 55 8 4 42 9, 00 30 5, 40 67 ,6 26 21 .0 7 G VI b) 2 11 2, 77 4 56 9, 50 87 0, 96 31 0, 31 65 9, 37 74 ,3 46 13 0 56 4 4 56 9, 50 31 5, 07 69 ,7 66 21 .0 7 G V I c) 10 8, 09 4 37 9, 50 83 4, 82 29 7, 44 63 2, 00 71 ,2 60 12 5 14 6 4 37 9 ,J O 30 1, 99 66 ,8 71 21 .0 7 G V II a) 1 16 9, 83 6 88 1, 50 1 31 1, 66 46 7, 33 99 3, 00 11 1, 96 4 19 6 6 2 7 6 88 1, 50 47 4, 49 10 5, 06 7 21 .0 7 G V II a) 2 17 2, 47 6 98 8, 50 1 33 2, 05 47 4, 59 1 00 8, 43 11 3, 70 4 19 9 68 4 6 98 8, 50 48 1, 87 10 6, 70 0 2 1. 07 G VI I b) 1 16 8, 86 6 84 2, 00 1 30 4, 17 46 4, 66 98 7, 32 11 1, 32 4 19 5 50 4 6 84 2, 00 47 1, 78 10 4, 46 7 21 .0 7 G VI Ib )2 17 0, 83 6 92 2, 00 1 31 9, 38 47 0, 08 99 8, 84 11 2, 62 3 19 7 78 5 6 92 2, 00 47 7, 28 10 5, 68 6 21 .0 7 G V III a) 21 8, 36 8 84 8, 00 1 68 6, 47 60 0, 87 1 27 6, 75 14 3, 95 8 25 2 81 5 8 84 8, 00 61 0, 08 13 5, 09 1 21 .0 7 G V III b) 21 7, 87 8 82 8, 00 1 68 2, 69 59 9, 52 1 27 3, 89 14 3, 63 5 25 2 24 8 8 82 8, 00 60 8, 71 13 4, 78 7 21 .0 7 G IX 26 4, 68 72 4, 50 2 04 4, 22 72 8, 33 1 54 7, 58 17 4, 49 6 30 6 4 4 4 72 4, 50 73 9, 49 16 3, 74 7 22 .0 2 B I 5, 56 22 5, 50 42 ,9 4 15 ,3 0 32 ,5 1 3, 66 6 6 4 3 7 22 5, 50 15 ,5 3 3, 44 0 22 .0 2 B II 8, 18 33 1, 50 63 ,1 8 22 ,5 1 47 ,8 3 5, 39 3 9 47 1 33 1, 50 22 ,8 5 5, 06 1 22 .0 2 B II I 18 ,2 9 74 1, 00 14 1, 26 50 ,3 3 10 6, 94 12 ,0 58 21 17 6 74 1, 00 51 ,1 0 11 ,3 15 29 .0 4 C II l \ \ | | I l 29 .0 4 C III a) 1 10 ,6 5 43 1, 50 82 ,2 5 29 ,3 1 62 ,2 7 7, 02 1 12 3 3 0 43 1, 50 29 ,7 6 6, 58 9 29 .0 4 C III Ã ) 2 I l l \ l i | | \ 29 .0 4 C III b) 1 15 ,1 7 61 4, 50 11 7, 16 41 ,7 4 88 ,7 0 10 ,0 01 17 56 4 61 4, 50 42 ,3 8 9, 38 5 29 .0 4 C III b) 2 I I I I l \ I l \ 35 .0 5 A 11 ,7 0 47 4, 00 90 ,3 6 32 ,2 0 68 ,4 1 7, 71 3 13 54 6 47 4, 00 32 ,6 9 7, 23 8 35 .0 5 B I 2, 97 12 0, 50 22 ,9 4 8, 17 17 ,3 7 1, 95 8 3 4 3 9 12 0, 50 8, 30 1, 83 7 35 .0 5 B II 5, 88 23 8, 00 45 ,4 1 16 ,1 8 34 ,3 8 3, 87 7 6 80 8 23 8, 00 16 ,4 3 3, 63 8 35 .0 5 B II I 9, 35 37 9, 00 72 ,2 1 25 ,7 3 54 ,6 7 6, 16 4 10 82 5 37 9, 00 26 ,1 2 5, 78 4 35 .0 5 B IV 11 ,7 0 47 4, 00 90 ,3 6 32 ,2 0 68 ,4 1 7, 71 3 13 54 6 47 4, 00 32 ,6 9 7, 23 8 38 .1 2 A Ia ) 5, 88 23 8, 00 45 ,4 1 16 ,1 8 34 ,3 8 3, 87 7 6 80 8 23 8, 00 16 ,4 3 3, 63 8 No L 321 / 10 Official Journal of the European Communities 27.11.80 Po si tio n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta rif fa T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ein fÃ ¼h ren de rM itg lie dst aat  Im po rti ng M em be rS tat e  Ã ta tm em bre im po rta teu r  Sta to me mb ro im po rta tor e  Inv oe ren de Lid -St aat EC U /Ã  cu s/ 10 0 kg Be lgi qu e/ Be lgi Ã « FB /B fr. /1 OO kg D an m ar k Dk r./ 1O O kg D eu ts ch la nd DM /1 00 kg F ra nc e FF /1 00 kg Ir el an d £I rl /1 00 kg It al ia Li t/1 00 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl. /1 00 kg U ni te d K in gd om £/ 10 0 kg 38 .1 2 A Ib ) 8, 17 33 1, 00 63 ,1 0 22 ,4 8 47 ,7 7 5, 38 6 9 4 5 9 33 1, 00 22 ,8 3 5, 05 4 38 .1 2 A Ic ) 9, 97 40 4, 00 77 ,0 0 27 ,4 3 58 ,2 9 6, 57 3 11 54 3 40 4, 00 27 ,8 6 6, 16 8 38 .1 2 A Id ) 11 ,7 0 47 4, 00 90 ,3 6 32 ,2 0 68 ,4 1 7, 71 3 13 54 6 47 4, 00 32 ,6 9 7, 23 8 38 .1 9 T Ia ) 10 ,6 5 43 1, 50 82 ,2 5 29 ,3 1 62 ,2 7 7, 02 1 12 33 0 43 1, 50 29 ,7 6 6, 58 9 38 .1 9 T Ib ) I l I l 38 .1 9 T II a) 15 ,1 7 61 4, 50 11 7, 16 41 ,7 4 88 ,7 0 10 ,0 01 17 5 6 4 61 4, 50 42 ,3 8 9, 38 5 38 .1 9 T II b) I I I 27 . 11 . 80 Official Journal of the European Communities No L 321 / 11